                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                         NO. 5:19-CR-00258-BO-10


UNITED STATES OF AMERICA

             V.


AKRAM ALI AMER


                           FINAL ORDER OF FORFEITURE

      WHEREAS, on August 18, 2020, this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 18 U .S. C. § 981(a)(l)(C), based upon the

defendant pleading guilty to 18 U.S .C. § 371, and agreeing to the forfeiture of the

property listed in the August 18, 2020 Preliminary Order of Forfeiture, to wit:

      a) $5,205.00 in U.S. Currency seized from AKRAM ALI AMER on July 16,

2019; and

      b) $1 ,000 .00 in lieu of the 2017 Honda Odyssey, VIN: 5FNRL5H21HB017002

sized from Akram Ali Amer on July 16, 2019;

      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between August 26, 2020

and September 24, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules

for Admiralty of Maritime Claims and Asset Forfeiture Actions. Said published notice

advised all third parties of their right to the petition the court within sixty (60) days

from the first day of publication date for a hearing to adjudicate the validity of their

alleged legal interest in the forfeited property;

                                            1

        Case 5:19-cr-00258-BO Document 1173 Filed 01/19/21 Page 1 of 2
      AND WHEREAS, it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's

Preliminary Order of Forfeiture.

      It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.     That the personal property listed in the August 18, 2020 Preliminary

Order of Forfeiture, is hereby forfeited to the United States. That the United States

Department of Homeland Security, and/or the United States Department Treasury

is directed to dispose of the property according to law, including destruction.

      2.    That any and all forfeited funds shall be deposited by the United States

Department of Homeland Security, or the United States Department Treasury as

soon as located or recovered into the Department of Treasury's Assets Forfeiture

Fund in accordance with 31 U.S.C. § 9705.

      SO ORDERED this i_frday of January, 2021.




                                ~4y;
                                   United States District Judge




                                            2

       Case 5:19-cr-00258-BO Document 1173 Filed 01/19/21 Page 2 of 2
